245 F.2d 876
Anthony ANGELET and William Angelet, Petitioners-Appellants,v.UNITED STATES of America, Respondent-Appellee.
No. 379.
Docket 24541.
United States Court of Appeals Second Circuit.
Argued June 10, 1957.
Decided July 5, 1957.

Appeal from the United States District Court for the Southern District of New York; Sylvester J. Ryan, Judge.
Anthony Angelet and William Angelet appeal from a judgment denying their motions under 28 U.S.C. § 2255 to vacate for claimed technical insufficiencies in the indictment their sentences on the conviction affirmed in 2 Cir., 231 F.2d 190, certiorari denied Angelet v. United States, 351 U.S. 952, 76 S. Ct. 849, 100 L. Ed. 1476.
Anthony Angelet and William Angelet, pro se.
George C. Mantzoros, Asst. U. S. Atty., S.D.N.Y., New York City (Paul W. Williams, U. S. Atty., New York City, on the brief), for respondent-appellee.
Before CLARK, Chief Judge, and CHASE and HINCKS, Circuit Judges.
PER CURIAM.


1
Judgment affirmed.